Citation Nr: 1308321	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (also claimed as ventricular tachycardia and ischemia).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.  He also served in the Air Force Reserves from March 1970 to May 2004, with multiple periods of active duty, active duty for training and inactive duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims for service connection for coronary artery disease and hypertension.  This case was previously before the Board in September 2009 and again in June 2011, and was remanded on each occasion for additional development of the record.  In addition, the Board obtained an opinion from a Veterans Health Administration physician.  By letter dated January 2013, in accordance with 38 C.F.R. § 20.903 (2012), the Board provided a copy of the opinion to the Veteran and his representative.  The following month, the Veteran indicated he had no additional argument or evidence to submit.


FINDINGS OF FACT

1.  The Veteran's service from June 2001 to May 2004 is considered active duty.

2.  Coronary artery disease and hypertension were demonstrated within one year following the Veteran's separation from service. 



CONCLUSIONS OF LAW

1.  Coronary artery disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.300 (2012).

2.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.300 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the fully favorable finding with regard to the claims for service connection for coronary artery disease and hypertension, no further discussion of VCAA compliance is warranted at this time.

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997).

Where a veteran served 90 days or more during a period of war, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts service connection is warranted for coronary artery disease and hypertension.  He has acknowledged that the conditions were first diagnosed following his retirement from the Air Force Reserves.  He argues that the stress of his duties, in particular his work as a deputy commander of an Air Force Base in Spain, contributed to his coronary artery disease. 

The service treatment records from the Veteran's first period of active duty are negative for complaints or findings pertaining to heart disease or hypertension.  On the separation examination in October 1969, the heart and vascular system were evaluated as normal, and a chest X-ray was negative.  Blood pressure was 122/70.

Service department records for the period from 1970 to 1997 have been associated with the claims folder.  These records show the Veteran did not report chest pain or heart trouble.  Three electrocardiograms showed sinus arrhythmia but were interpreted as normal.  On periodic examination in February 1997, the cardiovascular system was normal, as was an electrocardiogram.  Blood pressure was 132/82.

Private medical records disclose the Veteran was seen in February 2005.  It was reported he had no known heart disease.  He presented for evaluation of a near syncopal episode that occurred three days earlier.  It was noted he had experienced no exertional chest pain or dyspnea, and that he felt well the rest of the day.  It was indicated he had been getting his blood pressure checked about once every other week.  A past medical history of hypertension was reported.  Blood pressure was 122/84.  A chest X-ray revealed borderline cardiomegaly.  An electrocardiogram showed sinus bradycardia with no ischemic changes noted.  The pertinent assessment was hypertension.  

The Veteran was admitted to a private hospital in March 2005.  An exercise stress test was performed and the findings were suggestive of ischemia.  It was indicated he had non-sustained ventricular tachycardia at the height of exercise.  He underwent coronary angiography which demonstrated a significant lesion in the left anterior descending.  There were no electrocardiogram changes and no further arrhythmias.  The diagnoses were exercise-induced, non-sustained ventricular tachycardia and coronary artery disease, status post drug-eluting stent to the left anterior descending.  

It is not disputed that the Veteran was diagnosed with hypertension and coronary artery disease within one year of his discharge from service in May 2004.  Thus, this case turns on whether the Veteran's period of service from June 2001 to May 2004 constituted active duty.  The Board acknowledges that there are conflicting opinions of record concerning the relationship of stress and cardiovascular disease, to include hypertension.  Such opinions are, however, not pertinent to the outcome of this case.  Nevertheless, the Board does note the opinion of the Veteran's private physician, E. J. Malone, M.D., that the Veteran's heart disease is related to the stress he experienced in service.  

Personnel records reflect the Veteran had a period of active duty from March 1966 to March 1970.  The records also show the Veteran had many periods of what appear to be active duty for training in the intervening years.  In this regard, the Board notes he served for periods of what is listed as "AD" ranging from 15 to 132 days through June 7, 2001.  Then, he served 170 days of "AD" from June 8, 2001 through June 7, 2002; 263 days of "AD" from June 8, 2002, through June 7, 2003; and 167 days of "AD" from June 8, 2003, through May 31, 2004.  600 days of either active duty service or active duty for training for the period from June 2001 to May 2004.

The personnel records that have been associated with the claims folder establish the Veteran had periods of both active duty and active duty for training.  Resolving all reasonable doubt in his favor, the Board concludes his service from June 2001 to May 2004 constituted active duty.  Therefore, since hypertension and coronary artery disease were documented within one year of his separation from this period of service, service connection for such disabilities is established.  


ORDER

Service connection for coronary artery disease is granted.

Service connection for hypertension is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


